DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on Nov. 21, 2022 is acknowledged.
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on Nov. 21, 2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 8, 2021 has been considered by the Examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yazawa et al. (JP 2020/069575).
Yazawa discloses and shows an industrial robot, which is a horizontal multi-joint type industrial robot, comprising: 
a supported part (14); 
a support part (13) which is disposed on a lower side with respect to the supported part and with which the supported part is turnably connected; 
a turning member (24) to which the supported part is fixed from an upper side so as to be turned together with the supported part and which is turnably held by the support part; 
a fixing bolt (one of the two bolts connecting supported part to turning member) configured for fixing the supported part to the turning member; and 
a lifting bolt (other of the two bolts connecting supported part to turning member) configured for lifting the supported part with respect to the turning member.
Regarding claim 2, the industrial robot further comprises:
a hand (3); 
an arm (4) with which the hand is turnably connected on a tip end side of the arm; and 
a main body part (7) with which a base end side of the arm is turnably connected, 
wherein the arm comprises an upper side arm part as the supported part (14) and a lower side arm part (13) as the support part, and 
wherein a base end side of the upper side arm part is turnably connected with a tip end side of the lower side arm part.
Regarding claim 4, the industrial robot further comprises:
a hand (3); 
an arm (14) with which the hand is turnably connected on a tip end side of the arm; and 
a main body part (13) as the support part with which a base end side of the arm is turnably connected, 
wherein the arm comprises a first arm part as the supported part whose base end side is turnably connected with the main body part.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yazawa, as applied to claim 2.
Yazawa discloses and shows the invention of claims 1 and 2 as described elsewhere above.  The Yazawa industrial robot arm (4) comprises a first arm part (13) whose base end side is tumably connected with the main body part (7); a second arm part (14) whose base end side is turnably connected with a tip end side of the first arm part; in a relationship between the first arm part and the second arm part, the first arm part is the lower side arm part and the second arm part is the upper side arm part. 
Yazawa lacks a third arm part whose base end side is turnably connected with a tip end side of the second arm part, and in a relationship between the second arm part and the third arm part, the second arm part is the lower side arm part and the third arm part is the upper side arm part.
Yet, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the Yazawa industrial robot arm to include a third arm part. It has been held that the mere duplication of essential working parts that perform the same function are not considered a patentable feature absent any teaching to the contrary. See MPEP 2144.04 Section B.
Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Note, Applicant may wish to add “threadingly” before “engaged”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501. The examiner can normally be reached Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William C. Joyce can be reached on 571-272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOBBY RUSHING, JR/            Primary Examiner, Art Unit 3658